Order, Supreme Court, Bronx County (Bertram Katz, J.) entered on or about January 9, 1996, which granted respondent outgoing counsel’s motion to confirm the report of the Judicial Hearing Officer and fixed outgoing counsel’s lien at $150,000, denied plaintiffs’ motion to disaffirm that report to the above extent, and denied respondent outgoing counsel’s application for immediate payment, and order, same court and Justice, entered June 5, 1996, which, insofar as appealable, denied plaintiffs’ motion for renewal, unanimously affirmed, without costs.
The Judicial Hearing Officer properly took into account the numerous factors pertinent to the fixing of outgoing counsel fees in quantum meruit (see, Matter of Freeman, 34 NY2d 1, 9), and appellants’ arguments to the contrary represent nothing more than their own self-serving view of the evidence, which gives this Court no reason to disturb the factual determinations (see, Antzakas v Farmland Dairies, 202 AD2d 324). Outgoing counsel was properly granted an immediate hearing to fix the quantum meruit amount (see, Matter of Schwartz, 235 AD2d 482), and it was within the motion court’s discretion to determine that payment to outgoing counsel be deferred until the conclusion of the action, rather than be made immediately (see, Horn v Horn, 210 AD2d 296, 298). We have considered the parties’ remaining contentions for affirmative relief and find them to be without merit. Concur—Murphy, P. J., Wallach, Tom and Mazzarelli, JJ.